 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Nat Palaniappan,                                   No. CV-17-00517-PHX-JJT
10                  Plaintiff,                          ORDER
11   v.
12   Gilbert Hospital LLC, et al.,
13                  Defendants.
14
15          At issue is Plaintiff’s Motion for Judgment on the Pleadings (Doc. 105). Plaintiff
16   seeks judgment on his claims against Defendant Gilbert Hospital1 for breach of fiduciary
17   duty under ERISA. Defendant Gilbert Hospital filed bankruptcy in May 2018 (Doc. 74).
18   Defendant’s attorney later filed a Motion to Withdraw (Doc. 76), which the Court granted
19   (Doc. 79). The Court ordered Defendant to file a notice of appearance by July 13, 2018.
20   No attorney ever filed such a notice, and Defendant’s Chief Executive Officer has since
21   been listed as a pro se representative on the docket. A pro se litigant cannot represent an
22   entity. See Root v. Tempe St. Luke’s Hosp., No. CV-05-2832-PHX-SRB, 2006 WL
23   8431029 *4 (D. Ariz. Aug. 3, 2006). Regardless, Defendant has not signaled any intent to
24   participate in the litigation. (See Doc. 88 at 2 (explaining that Defendant Gilbert Hospital’s
25   receiver refused to accept the appointment of a new defense attorney).)
26
27
28          1
            The Court granted Defendant Principal Financial Group’s Motion to Dismiss on
     September 4, 2018 and dismissed with prejudice all claims against Principal. (Doc. 96.)
 1          Given that Defendant’s bankruptcy proceedings concluded in June 2018, the Court
 2   need not wait to rule on Plaintiff’s Motion for Judgment on the Pleadings. See Gilbert
 3   Hosp., LLC v. Johns, 2:18-BK-04557-BMW. Defendant did not file a Response to
 4   Plaintiff’s Motion, which the Court construes as consent to granting judgment in favor of
 5   Plaintiff. See LRCiv 7.2(i).
 6          IT IS THEREFORE ORDERED granting Plaintiff’s Motion for Judgment on the
 7   Pleadings (Doc. 105).
 8          IT IS FURTHER ORDERED that Plaintiff shall within 14 days from the date of
 9   this Order file an accounting of damages supported by affidavits or declarations setting
10   forth specific evidence demonstrating the amount of damages sought. The Court will order
11   additional hearings as necessary.
12          Dated this 16th day of August, 2019.
13
14                                        Honorable John J. Tuchi
                                          United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
